Cindy Cummings, CSR
                                  Official Co11rt Reporter- 433'11 District Co11rt
                                        150 N. Segui11, Suite 317
                                       New Brawifels, Texas 78130
                                            (830) 221·1279


                                             September 10, 2015




  Mr. Jeffrey D. Kyle, Clerk
  Third District Court of Appeals
  Price Daniel Sr. Building
  209 W. 14'11 Street, Room 101
  Austin, Texas 78701

  RE:     Trial Court Cause Number: C2013-1445C
          Court of Appeals Number : 03-15-00522-CV

          Michael W. Schuetz, et al
          v.
          Source One Mortgage Services

Dear Mr. Kyle

I am the official court reporter charged with the responsibility of preparing the Reporter's Record in the above-
styled and numbered cause for filing in the Third Court of Appeals. I am in receipt of a notice of appeal from
the Coma! County District Clerk's Office. However, I have checked with appellant's counsel, Mr. Stephen
Casey through his assistant, who informed me that a Reporter's Record was not being requested.

Please advise should further action be required on my part. Thank you for your attention to this matter.